Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The specification includes a special definition of “computer-readable storage medium may be read-only memory (ROM), a random access memory (RAM), a magnetic disk, an optical disc or the like” in paragraph 0069 and “computer-readable storage media (including but not limited to disk storage, optical storage and the like)” in paragraph 0070.  Thus, the Examiner interprets the phrase “computer-readable storage medium” in claims 14 and 25 as excluding transitory devices since these devices are not like the devices provided in the specification.  
With respect to  the prior art cited in the search reports, ZTE R1-113756, LG R1-162519, CMCC R3-174665, Tiirola et al. (US 2016/0056947 A1) and Seo et al. (US 2016/0021655 A1)  do not teach the transmitting/receiving of two cell-specific frame structure configurations where different periodicities of cell-specific uplink/downlink resources that are concatenated in a time domain are supported or different configurations for the uplink/downlink resources within periodicities concatenated in the time domain are supported.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        November 6, 2021